I dissent. Bridges, the deceased, was working under Scott, who was foreman. He was one of a party of workmen doing construction work at different places along the line of the defendant's railway. Neither Scott, nor any of the men, had any authority to shut off the electricity. It is obvious that the switches would often be far away from the men working along the line, and that the control of the current could not conveniently be a part of their work, or within their province. The evidence shows that one Peacock was chief operator of the defendant company, and that it was his duty to turn off the current when necessary to insure the safety of men at work on the lines, and that none of the men at work with Bridges were authorized to do so. I think the main opinion makes an unwarrantable assumption in saying that men engaged in the work with the deceased were furnished with "suitable means of obviating the danger." They had no authority to do the act which alone would remove it, and there is no evidence that the means were at hand, or under their control. Peacock's direction to Scott to turn off the current did not make it a part of the work in which the men were engaged, nor make Scott, as to that act, a fellow-servant with them. He was, for that purpose, a principal, and his failure to turn it off was the negligence of the defendant.
Lorigan, J., concurred in the foregoing dissenting opinion. *Page 498